DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending, of which claims 1, 9, and 14 are independent.

Acknowledgement of References Cited By Applicant
	As required by MPEP 609 (c), the Applicants’ submission of the Information Disclosure Statement is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. 
As required by MPEP 609 (c)(2), a copy of each PTOL-1449, initialed and dated by the Examiner, is attached to the instant office action. Applicant is respectfully reminded of the requirements of MPEP 609 (b)(1) and 37 CFR 1.97 listing the requirements for an Information Disclosure Statement. 

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an input module” and “a simulation module” in claim 1. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “The modules 130 and 140 are, for example, computer-readable instructions that when executed by the processor 110 cause the processor 110 to perform the various functions disclosed herein. The simulation system 100 is further illustrated as including a machine learning model 150. The machine learning model 150, as will be discussed in greater detail subsequently, may be a single deep learning network, a combination of pre/post processing functions along with a network, and/or a combination of multiple networks.” [0028].  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the sensor data” in line 6, and it is unclear if this is supposed to be a reference to “simulating sensor data” from the preamble, or is this a new set of sensor data acquired from real, actual sensors? Are there physical sensors providing sensor data or is only synthetic or simulated sensor data present? 
Claim 1 recites “compute simulated information” in line 11. However, it is unclear if this is new “simulated information” or is this supposed to be the same as the “simulated information” found in lines 5-6. Also, in line 12 “the simulated information” is recited and again it is unclear and confusing as to what the relationships are between all these terms. Additionally, “the simulated information” is recited in line 15. It is unclear which, if any, of the other “simulated information” references this is referring to. For example, “simulated information” is generated, computed, and provided with the sensor data. Are these related or separate?
All of these issues permeate the other independent claims 9 and 14, and the dependent claims and also recite substantially similar confusing limitations. The dependent claims inherit the deficiencies of the respective independent claims and are rejected for at least the inherited problems. In the interest of compact prosecution the examiner will attempt to apply art to the claims below. However, it should be understood that the claims are so confusing that this is at best a reasonable guess as to the intentions. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: With respect to claims 1, 9, and 14, applying step 1, the preamble of independent claims 1, 9 and 14, claims a system, a non-transitory computer-readable medium, and a method, as such these claims fall within the statutory categories of a machine, product, and process respectively.
Step 2A, prong one: In order to apply step 2A, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded.
The claim recites:
1. A simulation system for simulating sensor data, comprising: one or more processors; a memory communicably coupled to the one or more processors and storing: an input module including instructions that when executed by the one or more processors cause the one or more processors to, in response to receiving a request to generate simulated information associated with the sensor data, acquire the sensor data that includes at least range information about a perceived environment, wherein the simulated information includes one or more attributes of the sensor data that are absent from the sensor data in a current format; and a simulation module including instructions that when executed by the one or more processors cause the one or more processors to: compute simulated information of the sensor data using a machine learning model that accepts the sensor data and labels as an input and produces the simulated information as an output, wherein the labels identify at least objects in the perceived environment that are depicted by the sensor data (mental process - observation, evaluation, judgment, opinion):, and 
provide the simulated information with the sensor data.
The limitations as analyzed include concepts directed to the “mental process” groupings of abstract ideas performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection I). The classifying data and using a machine learning model involve making judgement and evaluations of unique models (e.g. a set of models to label data based on observations of data content) to form a selected set of models as trained and validated models based on respective dataset observations. Thus, limitations noted above also fall into the “mental process” groupings of abstract ideas.
Step 2A, prong two: Under step 2A prong two, this judicial exception is not integrated into a practical application because the additional claim limitations outside the abstract idea only present general field of use or insignificant extra-solution activity.
The limitations “one or more processors; a memory communicably coupled to the one or more processors and storing:” are and the general preamble are deemed insufficient to transform the judicial exception to a patentable invention to a patentable invention because the recited components (i.e. processors, memory, or non-transitory storage medium containing instructions which when executed by a processor, cause the processor to perform operations) are recited at a high level of generality that they represent no more than mere instructions to apply the judicial exception on a computer system, see MPEP 2106.05(f). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technology environment of a computer, see MPEP 2106.05(h). Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. See MPEP 2106.06.
an input module including instructions that when executed by the one or more processors cause the one or more processors to, in response to receiving a request to generate simulated information associated with the sensor data, acquire the sensor data that includes at least range information about a perceived environment, wherein the simulated information includes one or more attributes of the sensor data that are absent from the sensor data in a current format; (insignificant extra-solution activity - mere data gathering MPEP 2106.05(g)) and provide the simulated information with the sensor data (insignificant extra-solution activity - mere data gathering MPEP 2106.05(g)).
When viewed in combination or as a whole, the recited additional elements do no more than automate the mental process including evaluate and make judgements on dataset observations, as recited in the judicial exception, using the computer components as a tool. 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Step 2B: Moving on to step 2B of the analysis, the Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or a combination of elements that are beyond the judicial exception.
First, the additional elements include the recitation of computer elements deemed no more than mere instructions to apply the exception using generic computer components, as noted in Step 2A Prong Two. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The limitations relating to the input module acquiring sensor data and provid[ing] the simulated information are generic computer type functions. The courts have recognized the claimed elements directed to receiving data over a network as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II). (see Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). Accordingly, a conclusion that these limitations are is well-understood, routine conventional activity is supported under Berkheimer Option 2 – Court Decisions in MPEP § 2106.05(d)(II).
Thus, the independent claim 1 does not add significantly more than the abstract idea. Therefore, the claims are not patent eligible under 35 U.S.C. 101. Independent claims 9 and 14 are directed to substantially the same subject matter as independent claim 1 and are rejected under similar rationale and further failure to add significantly more. The same conclusion is reached for the dependent claims of claims 1, 9 and 14, see below for detail.
Claims 2, 10 and 15 recite “wherein the sensor data is range information associated with the perceived environment from one of: an image from an image sensor and a point cloud from a light detection and ranging (LiDAR) sensor, wherein the simulated information is intensity data that indicates intensities of reflected light from observed points within the perceived environment, and wherein the intensities correspond with one or more attributes of the objects.” This is merely describing the type of data the system is collecting (analysis same as in step 2B above for data collection and outputting for claim 1) and that links the data to a field of use. See MPEP 2106.05(h).
Claims 3, 11, and 16 recite “wherein the input module includes instructions to acquire the sensor data including instructions to acquire the labels for objects represented in the sensor data, the labels being semantic labels identifying the objects represented in the sensor data,”  This is merely describing the type of data the system is collecting (analysis same as in step 2B above for data collection and outputting for claim 1) and that links the data to a field of use. See MPEP 2106.05(h). The limitation “wherein the simulation module includes instructions to compute the simulated information including instructions to compute the simulated information according to learned correlations between the range information and the labels that account for material properties of the objects and geometric relationships of the objects with an observation point to infer the simulated information.” This is a further recitation of a limitation within the mental process concepts (learning labels for different data) enumerated category of abstract ideas.
Claims 4, 12, and 17 recite “wherein the machine learning model is an artificial neural network including at least one of: a convolutional neural network (CNN), a recurrent neural network (RNN), a deep neural network (DNN), one or more pre-processing transformations, and one or more post-processing transformations, and wherein the simulation module includes instructions to compute the simulated information using the machine learning model including using learned correlations embodied within the machine learning model to infer the simulated information.” This is deemed insufficient to transform the judicial exception to a patentable invention to a patentable invention because the limitation represents activity that is well-known and conventional activity in machine learning (e.g. machining learning based on a set of training dataset, See MPEP 2106.05(d). see LINGENFELDER et al. (US Pub. No. 2008/0195650): [0009] “Yet another conventional approach is to train multiple data mining models, i.e. a model for each possible subset of the data population, instead of a single model for the whole population” as evidence that this is well-known and conventional activity.
Claims 5, 13, and 18 recite “wherein the simulation module includes instructions to provide the simulated information including instructions to generate an intensity map for the perceived environment that correlates the simulated information with the sensor data and the objects in the perceived environment,” (it is directed to a mental process, an observation, evaluation, judgment, or opinion) and 
“generating a simulation associated with the perceived environment according to the intensity map and the sensor data, and wherein the simulation is at least partially computer-generated and provides training data for training one or more machine learning tasks.” This is deemed insufficient to transform the judicial exception to a patentable invention to a patentable invention because the limitation represents activity that is well-known and conventional activity in machine learning (e.g. machining learning based on a set of training dataset, See MPEP 2106.05(d). see LINGENFELDER et al. (US Pub. No. 2008/0195650): [0009] “Yet another conventional approach is to train multiple data mining models, i.e. a model for each possible subset of the data population, instead of a single model for the whole population” as evidence that this is well-known and conventional activity.
Claim 6 recites “wherein the input module includes instructions to acquire the sensor data including instructions to generate the labels for objects represented in the sensor data using a semantic segmentation model.” The limitations relating to the input module acquiring sensor data is a generic computer type function. The courts have recognized the claimed elements directed to receiving data over a network as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II). (see Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
Claims 7 and 19 recite “wherein the simulation module includes instructions to: train the machine learning model using training data that includes training range data and training intensity data by comparing the training intensity data with inferred intensity data produced by the machine learning model to determine a loss.” This is deemed insufficient to transform the judicial exception to a patentable invention to a patentable invention because the limitation represents activity that is well-known and conventional activity in machine learning (e.g. machining learning based on a set of training dataset, See MPEP 2106.05(d). see LINGENFELDER et al. (US Pub. No. 2008/0195650): [0009] “Yet another conventional approach is to train multiple data mining models, i.e. a model for each possible subset of the data population, instead of a single model for the whole population” as evidence that this is well-known and conventional activity.
Claims 8 and 20 recite “wherein the simulation module includes instructions to train including instructions to iteratively adjust parameters of the machine learning model according to the loss.” This is deemed insufficient to transform the judicial exception to a patentable invention to a patentable invention because the limitation represents activity that is well-known and conventional activity in machine learning (e.g. machining learning based on a set of training dataset, See MPEP 2106.05(d). see LINGENFELDER et al. (US Pub. No. 2008/0195650): [0009] “Yet another conventional approach is to train multiple data mining models, i.e. a model for each possible subset of the data population, instead of a single model for the whole population” as evidence that this is well-known and conventional activity.
Thus, the claim limitations in claims 1-20, as examined, individually and as an ordered combination (e.g. as a whole) do not recite what have the courts have identified as "significantly more”.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Manivasagam et al., US Patent Application Publication No. 2020/0160598 (“Manivasagam”).
Manivasagam discloses
Claim 1. A simulation system for simulating sensor data, comprising: 
Claim 9. A non-transitory computer-readable medium for simulating sensor data and including instructions that when executed by one or more processors cause the one or more processors to:
Claim 14. A method of simulating sensor data, comprising: one or more processors; a memory communicably coupled to the one or more processors and storing (Manivasagam, Fig. 1 112 132 processors; Fig. 1 113 134 Memory coupled with the processors 112 132; [0052] “The LiDAR synthesis computing system 102 includes one or more processors 112 and a memory 114. The one or more processors 112 can be any suitable processing device”; [0053] “The memory 114 can store information that can be accessed by the one or more processors 112. For instance, the memory 114 (e.g., one or more non-transitory computer-readable storage mediums, memory devices) can store data 116 that can be obtained, received, accessed, written, manipulated, created, and/or stored.”): 
an input module including instructions that when executed by the one or more processors cause the one or more processors to, in response to receiving a request to generate simulated information associated with the sensor data, acquire the sensor data that includes at least range information about a perceived environment, wherein the simulated information includes one or more attributes of the sensor data that are absent from the sensor data in a current format (Manivasagam, Abstract “The present disclosure provides systems and methods that combine physics-based systems with machine learning to generate synthetic LiDAR data that accurately mimics a real-world LiDAR sensor system. In particular, aspects of the present disclosure combine physics-based rendering with machine-learned models such as deep neural networks to simulate both the geometry and intensity of the LiDAR sensor.” Fig. 1 102 LiDAR Synthesis Computing System); and 
a simulation module including instructions that when executed by the one or more processors cause the one or more processors to: compute simulated information of the sensor data using a machine learning model that accepts the sensor data and labels as an input and produces the simulated information as an output, wherein the labels identify at least objects in the perceived environment that are depicted by the sensor data (Manivasagam, [0082] “FIG. 3 depicts a graphical diagram of an example process to generate synthetic LiDAR data according to example embodiments of the present disclosure. In particular, the illustrated approach exploits physics based simulation to create a rough estimation of the geometry and intensity of the generated point cloud.”; [0091] “To simulate a new viewpoint, the computing system can exploit a combination of a physics-based rendering and a deep neural network 314 that modifies the rendered point clouds to augment their realism.”), and 
provide the simulated information with the sensor data (Manivasagam, Fig. 3 306 raycasting engine, 314 machine learned model, 318 simulated LiDAR; [0097] “the adjusted geometry 316 can be combined with the intensity data 310 to generate a set of simulated LiDAR 318 which reflects both the adjusted depths and the determined intensity.”).

Claims 2, 10, and 15. Manivasagam discloses the simulation system of claim 1, 9, and 14 wherein the sensor data is range information associated with the perceived environment from one of: an image from an image sensor and a point cloud from a light detection and ranging (LiDAR) sensor (Manivasagam, Fig. 2 202 Point Cloud with Semantics, [0006] “The method includes processing, by the computing system using a machine-learned geometry network, the initial three-dimensional point cloud”), wherein the simulated information is intensity data that indicates intensities of reflected light from observed points within the perceived environment, and wherein the intensities correspond with one or more attributes of the objects (Manivasagam, [0044] “the computing system can also generate intensity data for each point in the initial three-dimensional point cloud or the adjusted three-dimensional point cloud. For example, for each of such points, the computing system can determine a respective intensity value based at least in part on intensity data included in the three-dimensional map for locations within a radius of a respective location associated with such point in either the initial three-dimensional point cloud or the adjusted three-dimensional point cloud.”).

Claims 3, 11, and 16. Manivasagam discloses the simulation system of claim 1, 9, and 14 wherein the input module includes instructions to acquire the sensor data including instructions to acquire the labels for objects represented in the sensor data, the labels being semantic labels identifying the objects represented in the sensor data (Manivasagam, Fig. 2 202 point cloud data with semantic labels; [0105] “In some implementations, one or more segmentation algorithms can be performed to assign a semantic class ( e.g., pedestrian, street sign, tree, curb, etc .) to each point (or group of points) in each set of real-world LiDAR data.”), and wherein the simulation module includes instructions to compute the simulated information including instructions to compute the simulated information according to learned correlations between the range information and the labels that account for material properties of the objects and geometric relationships of the objects with an observation point to infer the simulated information (Manivasagam, [0036] “The computing system can convert the aggregate LiDAR point cloud to a surface element-based three-dimensional mesh. For example, the computing system can perform voxel-based downsampling and normal estimation to perform the conversion. In addition to the geometric information, sensory metadata (e.g., incidence angle, raw intensity, transmitted power level, range value, unique ID per beam, etc.) can be recorded for each surface element (e.g., to be used for intensity simulation).”; [0079] “the aggregated LiDAR point cloud 206 from multiple drives can be converted into a surfel-based 3D mesh 208 of the scene (e.g., through voxel-based downsampling and normal estimation).”).

Claims 4, 12, and 17. Manivasagam discloses the simulation system of claim 1, 9, and 14 wherein the machine learning model is an artificial neural network including at least one of: a convolutional neural network (CNN), a recurrent neural network (RNN), a deep neural network (DNN), one or more pre-processing transformations, and one or more post-processing transformations (Manivasagam, [0021] “In particular, aspects of the present disclosure combine physics-based rendering with machine-learned models such as deep neural networks to simulate both the geometry and intensity of the LiDAR sensor.”), and wherein the simulation module includes instructions to compute the simulated information using the machine learning model including using learned correlations embodied within the machine learning model to infer the simulated information (Manivasagam, [0021] “a machine-learned geometry model can predict one or more adjusted depths for one or more of the points in the initial three-dimensional point cloud, thereby generating an adjusted three-dimensional point cloud which more realistically simulates real-world LiDAR data.” This is an inferred simulated information.).

Claims 5, 13, and 18. Manivasagam discloses the simulation system of claims 1, 9, and 14, wherein the simulation module includes instructions to provide the simulated information including instructions to generate an intensity map for the perceived environment that correlates the simulated information with the sensor data and the objects in the perceived environment (Manivasagam, [0030] “the present disclosure proposes an architecture where a machine-learned geometry model is trained to modify physics-based renderings and intensity is simulated via a data-driven approach.”; [0032] “The three-dimensional map can be any type of map that can be used by a physics-based approach to generate an initial three-dimensional point cloud that simulates LiDAR data captured within the environment. As one example, the three-dimensional map can be a map that includes a plurality of surface elements (which may, in some instances, be referred to as "surfels") that indicate the respective surfaces of various objects (e.g., buildings, road surfaces, curbs, trees, etc.) within the environment.”), and generating a simulation associated with the perceived environment according to the intensity map and the sensor data, and wherein the simulation is at least partially computer-generated and provides training data for training one or more machine learning tasks (Manivasagam , Fig. 5 illustrating method to generate simulated LiDAR data, FIG. 6 depicts a flow chart diagram of an example method 600 to train a machine-learned geometry model; [0090] “The intensity value of a point is influenced by many factors including incidence angle, range, and the beam bias. The computing system can employ nearest neighbors as the estimator for intensity. To be specific, for each returned ray, the computing system can conduct a nearest neighbor search within a small radius of the hitted surfel where reflectance of the local surface is assumed to be the same.”; [0109] “More generally, the trajectory can describe how a simulated, virtual LiDAR system is moving relative to the environment when the data to be simulated is "collected".”).

Claim 6. Manivasagam discloses the simulation system of claim 1, wherein the input module includes instructions to acquire the sensor data including instructions to generate the labels for objects represented in the sensor data using a semantic segmentation model (Manivasagam, Fig. 2 202 point cloud data with semantic labels; [0105] “In some implementations, one or more segmentation algorithms can be performed to assign a semantic class ( e.g., pedestrian, street sign, tree, curb, etc .) to each point (or group of points) in each set of real-world LiDAR data.”.

Claims 7 and 19. Manivasagam discloses the simulation system of claims 1 and 14, wherein the simulation module includes instructions to: train the machine learning model using training data that includes training range data and training intensity data by comparing the training intensity data with inferred intensity data produced by the machine learning model to determine a loss (Manivasagam, [0107] “In addition to the geometric information, sensory metadata (e.g., incidence angle, raw intensity, transmitted power level, range value, unique ID per beam, etc.) can be recorded for each surface element (e.g., to be used for intensity simulation).”; [0120] “At 612, the computing system can evaluate an objective function that compares the adjusted three-dimensional point cloud to the ground truth three-dimensional point cloud. For example, in some implementations, the machine-learned geometry model can be trained using an objective function that includes a reconstruction loss term that measures respective distances between points included in a synthetic three-dimensional point cloud generated using the machine-learned geometry model and points included in a ground truth three-dimensional point cloud collected by a physical LiDAR system.”).

Claims 8 and 20. Manivasagam discloses the simulation system of claims 7 and 19, wherein the simulation module includes instructions to train including instructions to iteratively adjust parameters of the machine learning model according to the loss (Manivasagam, [0122] “At 614, the computing system can modify one or more values of one or more parameters of the machine-learned geometry model based at least in part on the objective function. For example, the objective function can be backpropagated through the geometry network and the values of the parameters can be updated based on a gradient of the objective function.”).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Melick, US Patent Application Publication No. 2019/0179979 related to simulated sensor interactions as part of an autonomous vehicle perception system.
Englard US Patent Application Publication No. 2020/0074233 discloses automatically generating training data for a LIDAR using simulated vehicles in virtual space.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095. The examiner can normally be reached M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN W CRABB/Primary Examiner, Art Unit 2148